Citation Nr: 1534942	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-46 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1994 to October 2011 and service in the USMC Reserve.  

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the Veteran's petition to reopen a claim for service connection for lumbosacral strain.  The Board granted the petition to reopen and remanded the claim for service connection for additional development in January 2015.  

The Veteran did not attend a Board videoconference hearing scheduled for December 2014 and did not request a new hearing or provide good cause for not attending.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).  


FINDING OF FACT

The Veteran's lumbosacral strain had its onset during his active service.


CONCLUSION OF LAW

The criteria for service connection for lumbosacral strain have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.307 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his lumbosacral strain had its onset in service or was caused by his service-connected bilateral knee disability.  See May 2009 Statement; December 2009 Notice of Disagreement.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The first element is satisfied, as the Veteran's VA and private and VA treatment records clearly reflect diagnoses of lumbosacral strain and sciatica during the appeal period.  See June 2015 DBQ (Dr. Minks); September 2009 VA Spine Examination.

The second element is also satisfied.  Service treatment records (STRs) show the Veteran was first diagnosed with lumbosacral strain with mild spasms in November 1998.  See November 1998 Naval Hospital Jacksonville Treatment Records.  

The remaining issue is therefore the third element-a nexus between the in-service injury and the current disability.  The record contains several conflicting private and VA opinions regarding whether the Veteran's squamous cell carcinoma was etiologically related to his conceded in-service herbicide exposure.  

The Veteran is competent to report that the symptoms associated with his in-service diagnosis-namely, low back pain and muscle spasm-were continuous after his separation from service until the present.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  His symptoms are lay-observable, and, while he did not report a history of recurring back pain in his June 2001 Separation Medical History, at the time, he had only experienced one episode of low back pain.  Medical evidence in the record reveals that he experienced a second episode of low back pain in November 2002, less than two years after his separation from service, and that he afterward largely consistently complained of or sought treatment for the associated symptoms.  See November 2002 Resurgens Health Care Treatment Records (diagnosing mild lumbar strain with mild muscle spasms of the lumbar spine); September 2009 VA Spine Examination (diagnosing lumbosacral strain); April 2014 VA Treatment Records (continuing complaints of low back pain); June 2015 DBQ Examination (diagnosing lumbosacral sprain/strain and sciatica).

The Veteran is not, however, competent to provide a medical nexus opinion in this case.  The issue is medically complex, involving multiple systems of the body, and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4 (Fed. Cir. 2007).  

Evidence regarding a medical nexus in this case therefore consists of opinions from private and VA examiners.

Where medical opinions conflict, the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In assigning probative weight to a medical opinion, the Board must consider whether it is (1) based on sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  It may also consider whether the examiner had access to the claims file, reviewed prior clinical records and pertinent evidence, and provided a thorough and detailed, definitive opinion supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board may also assign more probative weight to an examiner's opinion based on its reasoning.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The private medical opinions of record state that it is at least as likely as not that the Veteran's lumbosacral strain began in service due to his highly physical duties; that the Veteran did not immediately or regularly seek treatment specifically for his low back pain because had already been taking pain medication for his knees, which alleviated and masked his low back pain.  See March 2009 Dr. Mink Opinion; August 2010 Dr. Mink Opinion; June 2015 DBQ Examination.

The private chiropractor Dr. Mink is competent to provide that opinion, and the opinion is credible, as it is largely in agreement with the Veteran's lay testimony regarding the onset and duration of his symptoms.  Finally, it is based on an adequate rationale, as Dr. Mink reviewed private and VA treatment records as well as service treatment records, took a detailed history from the Veteran, personally treated the Veteran for his lumbosacral spine strain, and provided a medical explanation for the Veteran's reported symptoms and medical history.

VA opinions of record state that it is less likely than not that the Veteran's low back condition is due to an in-service injury, event, or disease.  The combined rationale was that he was treated for only one occasion of lumbar strain in service; most acute low back pain resolves without long-term sequelae; and his separation physical was normal for any spine conditions.  See September 2009 VA Spine Examination; October 2009 VA Addendum Opinion; April 2015 VA Addendum Opinion.  

The VA examiners are competent to provide the opinions, and they are for the most part credible, as they largely agree with one another.  The combined opinion does not, however, contain an adequate rationale, as it appears to disregard the Veteran's reports of continuous symptoms since service as well as private treatment records showing treatment for and a diagnosis of lumbar strain with mild muscle spasms of the lumbar spine.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not."); Prejean v. West, 13 Vet. App. 444, 448-449 (2000) (holding that whether the examiner had access to the claims file and whether the opinion is thorough and detailed, definitive, and supported by a detailed rationale may be considered).  

Accordingly, the Board assigns Dr. Mink's opinion more probative weight and finds that the third element is met-a preponderance of the evidence of record weighs in favor of finding that the Veteran's lumbosacral strain is at least as likely as not etiologically related to his in-service diagnosis of lumbosacral strain.  Therefore, service connection for lumbosacral strain is granted.


ORDER

Service connection for lumbosacral strain is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


